Citation Nr: 0940925	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  06-03 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by night sweats.

2.  Entitlement to service connection for contact dermatitis.

3.  Entitlement to service connection for actinic keratoses 
and seborrheic keratoses.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1992, 
to include service in Southwest Asia from July 1, 1991 to 
March 31, 1992.  He also reported a period of service in the 
Naval Reserves from May 1993 to May 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the claims.

As was previously pointed out by the Board in the Remand 
issued in July 2008, the Veteran originally filed a claim for 
entitlement to service connection for skin rashes as a result 
of his service in the Persian Gulf.  This claim was denied in 
a December 2002 rating decision, which the veteran did not 
timely appeal.  Subsequent to a VA compensation and pension 
(C&P) skin diseases examination, new claims for more specific 
skin disorders were adjudicated in the December 2004 RO 
decision that is the subject of this appeal.  This decision 
adjudicated separate claims for contact dermatitis and 
actinic keratoses and seborrheic keratoses.  Therefore, the 
Board has styled the issues accordingly.

In a May 2008 statement, the Veteran waived his request for 
an RO hearing. 

As was also previously pointed out by the Board in the Remand 
issued in July 2008, in a December 2005 VA Form 21-4138, the 
Veteran filed a claim to reopen entitlement to service 
connection for obstructive sleep apnea.  The RO acknowledged 
receipt of this claim in a February 6, 2006 letter, but 
review of the claims folder does not reveal that the RO has 
adjudicated this issue.  The Board also notes that in an 
August 2006 VA Form 21-4138 and in a statement received by 
his representative in May 2007, respectively, the Veteran 
appears to be seeking service connection for abdominal pain 
of his upper intestine and migraines.  Review of the claims 
folder does not reveal that the RO has addressed these 
issues.  In light of the foregoing, these matters are 
REFERRED to the RO for appropriate action.

The Board also notes that review of the claims folder 
contains a photocopy of the first page of a rating decision 
dated October 2006, which continued the 10 percent evaluation 
assigned for irritable bowel syndrome.  The complete rating 
decision should be associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.

Essentially, although this case was previously remanded in 
July 2008, it appears that the actions request in that Remand 
were not completely undertaken, particularly with respect to 
the medical opinions requested.  The law mandates that where 
Remand Orders of the Board or the United States Court of 
Appeals for Veterans Claims (Court) are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran seeks service connection for night sweats, 
claimed as a manifestation of an undiagnosed illness, and for 
several specifically identified skin disorders.  

The Veteran's reserve treatment records reveal that in 
February 1997, he complained of rare night sweats.  Post-
service evidence consists of letters from the Veteran's 
mother and ex-wife, indicating that he experienced night 
sweats after his return from service.  Also on file are 
medical statements from Dr. G. dated December 2005 and August 
2006 indicating that the Veteran has been a patient of his 
since September of 1992, and that the Veteran reported 
experiencing night sweats that would cause him to awaken with 
his pillow soaking wet about three to four times per week.  
The Board notes that the Veteran has also been treated for 
diagnosed sleep apnea since 1999.

Pursuant to the Remand issued in July 2008, the Board 
requested that a VA examination be conducted to include an 
instruction that the examiner provide an opinion addressing 
whether it was at least as likely as not (50 percent or 
greater probability) that the reported night sweats were of 
an unknown etiology unattributable to a known clinical 
diagnosis with onset during service.  A VA examination was 
conducted in February 2009; however, the opinion provided was 
unclear and did not actually address the matter of etiology 
of the claimed night sweats.  Accordingly, a supplemental 
medical opinion will be requested as to this matter.

The Veteran's service treatment records (STRs) reveal that he 
was assessed with contact dermatitis related to contact with 
poison ivy in August 1988.  The remaining STRs, to include 
those dated during his period of service in Southwest Asia, 
do not contain any reference to complaint of, or treatment 
for, a condition of the skin.  In addition, the Veteran 
consistently denied having any skin diseases during in-
service examinations.  (See e.g., reports of medical history 
dated May 1992, March 1993, December 1995 and April 1997.)

Post-service records reveal that the Veteran was seen with 
skin lesions in June 2003 and that a dermatology consultation 
was ordered.  Assessments of actinic keratosis (AK) and 
seborrheic keratosis were made in November 2004.  A December 
2005 letter from Dr.G. reports that the Veteran has had 
sporadic skin rashes over the past several years.  In 
addition, a March 2007 dermatology record reveals that the 
Veteran complained of a history of about four episodes of 
flushing in the last 10 years that lasted approximately one 
hour.  The assessment was seborrheic keratosis and history of 
non specific flushing.  

In February 2009, pursuant to the July 2008 Board Remand, the 
Veteran was afforded a VA examination of the skin.  
Unfortunately, at that time, while the examiner duly 
documented the Veteran's detailed history and description of 
his skin condition, the examiner concluded that there was no 
objective finding of any skin disorder on examination and did 
not opine as to whether it was at least as likely as not that 
any currently claimed skin disorder had it onset during 
service or is related to service.  

Essentially, the evidence on file is still inadequate to 
render a decision pertaining to the claimed skin conditions.  
Significantly, it has been held that skin disorders may be by 
their very nature subject to remission and recurrence.  See 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Board 
believes that under the circumstances of this case, the 
Veteran should be afforded another examination of the skin 
before a final determination of the pending claims are made.  
The Board acknowledges the Veteran's report that his 
recurrent skin symptomatology is not always present, which 
presents a difficulty in confirming a current diagnosis on 
any one examination which may occur during an inactive phase.  
See generally Ardison v. Brown, 6 Vet. App. 405, 407- 08 
(1994).  Nevertheless, based upon the claimed recurrent 
symptoms since service, the Board finds that additional 
examination is necessary to decide the claim.  See McClendon 
v. Nicholson, 20 Vet. App. 79, 84 (2006).

The Board notes that the Veteran's statements with respect to 
the identification, onset and continuity of symptomatology of 
night sweats and symptomatology of the skin are considered 
competent evidence which must be considered by the Board in 
the context of adjudicating the claims and by the VA examiner 
in conjunction with assessing the disorders upon examination.  
In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), it 
was held that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

Finally, the Board finds that one more effort should be made 
to obtain additional service records that may further confirm 
the Veteran's periods of active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) with the Naval 
Reserves.  This additional effort should include, but is not 
necessarily limited to, a request to the National Personnel 
Records Center (NPRC) for the Veteran's complete personnel 
file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC for 
the purpose of requesting the Veteran's 
complete personnel file, to include any 
records pertaining to periods of ACDUTRA 
and INACDUTRA with the Naval Reserves 
over the period of May 1993 to May 2002. 

2.  The Board requests that an addendum 
to the February 2009 VA examination 
report be obtained to be provided by the 
same examiner who conducted the April 
2009 examination, if possible.  (It is 
within the discretion of the RO or the 
examiner to order a full examination, 
should this be required.)  If the same 
examiner is not available, a new 
examination should be scheduled and the 
new examiner should provide the opinions 
requested below.  

Based on review of this Remand and claims 
folder, to include consideration of the 
Veteran's statements/history regarding 
onset and continuity of symptomatology, 
(See Dalton v. Nicholson, 21 Vet. App. 23 
(2007), holding that an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury and relied on the lack of 
evidence in the service medical records 
to provide a negative opinion), the 
examiner should express an opinion on the 
following:

Initially, the examiner should determine 
whether the Veteran has night sweats 
(based on a review of the evidence and 
his statements which are deemed 
competent).  If so, an opinion addressing 
whether night sweats are attributable to 
a known clinical diagnosis should be 
offered.  If it is determined that the 
Veteran's symptoms are due to a known 
disease or injury (diagnosed versus 
undiagnosed illness), the examiner is 
requested to determine whether it is at 
least as likely as not (50 percent or 
greater probability) that the underlying 
disease or injury was incurred during 
service and, in the case of a disease, is 
linked to any incident of active duty.

If night sweats cannot be attributable to 
a known clinical diagnosis, the examiner 
is requested to state whether it is at 
least as likely as not that this 
condition is related to the Veteran's 
1991 service in Southwest Asia.

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of the medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The examiner is also advised that an 
undiagnosed illness is defined as a 
condition that by history, physical 
examination, and laboratory tests cannot 
be attributed to a known clinical 
diagnosis.

A complete rationale for any opinion 
expressed should be included in the 
addendum/report.  

3.  Schedule the Veteran for a new VA 
skin examination to better assess the 
Veteran's skin disorders claimed as 
contact dermatitis, actinic keratoses and 
seborrheic keratoses.  The claims folder, 
to include a copy of this Remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination report.

All clinical findings relating to skin 
symptomatology should be reported in 
detail.  The examiner is specifically 
requested to identify/diagnose any 
manifested skin disorder, followed by 
issuing an opinion addressing whether it 
is at least as likely as not that any 
currently manifested skin disorder was 
incurred during or is etiologically 
related to the Veteran's active military 
service.  In offering this assessment, 
the examiner must acknowledge and discuss 
the Veteran's report of the onset and 
continuity of his symptoms/recurrences 
and refer to the symptoms and diagnoses 
noted in treatment records.  

Should there be no indication of skin 
disorder on examination, the examiner is 
requested to indicate, based on the 
examination findings and review of the 
evidence on file, whether the Veteran 
nevertheless: (1) has a chronic/recurrent 
skin condition (although not apparent on 
examination); (2) identify that condition 
by diagnosis; and (3) state whether it is 
at least as likely as not (50 percent or 
greater probability) that any current 
skin disorder(s) had it onset during 
service or is related to service.

A complete rationale for all opinions 
proffered must be included in the report 
provided.

4.  Thereafter, readjudicate the claims, 
with consideration of all evidence 
obtained since the most recent 
supplemental statement of the case (SSOC) 
was issued.  If the benefits sought on 
appeal are not granted, issue a new SSOC 
and give the Veteran and his 
representative an appropriate amount of 
time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

